office_of_chief_counsel internal_revenue_service memorandum number release date cc pa slriopel gl-136857-15 uilc date date to jessica r nolen senior attorney office_of_chief_counsel from thomas w curteman jr branch chief procedure administration subject validity of the ex post facto clause barring restitution-based assessments made under sec_6201 this memorandum responds to your request for assistance this advice may not be used or cited as precedent issue whether the service is barred from making a restitution-based assessment under sec_6201 because the statute is retroactively applied and therefore violates the ex post facto clause of the u s constitution summary conclusion because the firearms excise_tax improvement act of confers authority to the service to assess and collect criminal restitution ordered after date the service is not retroactively applying sec_6201 to the restitution ordered against ------- in ------- the failure to pay penalties assessed on each tax period as they relate to the restitution-based assessment however are inappropriate gl-136857-15 background in conducting our analysis we have relied only on the facts submitted which are outlined below if we have misrepresented any facts or if any relevant facts have been omitted please contact our office immediately as our analysis and resulting conclusions may change the taxpayer ----------------was convicted of three counts of falsifying ------------- income_tax returns in violation of sec_7206 for the tax years ------------------------------ on - ------------------------ the u s district_court for the ---------------------------------- ordered restitution in the amount of dollar_figure---------------- the service assessed against ------- the amount of restitution on ------------------- plus penalties in the following manner tax period ------------------------ ------------------------ ------------------------ restitution assessment penalty for late payment of code tax code -------------------- -------------------- -------------------- ---------------- ------------- ---------------- interest on these assessments has accrued pursuant to sec_6601 the service also applied --------- payments of restitution to these liabilities on -------------------- the service issued a final notice_of_intent_to_levy to collect unpaid restitution amounts and the taxpayer timely filed a cdp hearing request on ----------------------------------- representative sent a letter to the irs office of appeals contesting the proposed levy action against the taxpayer among other things the representative alleged that the irs should be barred from making a restitution based assessment pursuant to sec_6201 because it is a retroactive application in violation of the ex post facto provision of the united state s constitution analysis a the restitution-based assessments were appropriate and did not violate the ex post facto clause of the constitution in the president executed the firearms excise_tax improvement feti act which among other things authorized the commissioner to assess and collect the amount of restitution under an order pursuant to section of title for restitution orders relating to the failure to pay any_tax imposed under title_26 sec_6201 section c of the feti act provides that the effective date of the amendments to title_26 relating to criminal restitution shall apply to restitution ordered after the date of the enactment of this act feti act pub_l_no sec_3 124_stat_2497 the feti act was enacted on date therefore the gl-136857-15 amendments to title_26 apply to restitution ordered after date see cc notice_2011_18 q a the service can only assess the amount of restitution once the final judgment is issued and the taxpayer’s appeal concludes or the right to make an appeal expires sec_6201 article i of the constitution prohibits congress from passing ex post facto laws u s const art i ex post facto laws are criminal or punitive statutes that retroactively impose punishment for an act that was not criminal when committed retroactively increase punishment for a crime after its commission or deprive a defendant of a defense that was available at the time the crime was committed 703_f3d_930 6th cir in its analysis the sixth circuit considers whether the statute is retroactive and if so whether the statutory scheme is civil or criminal and if civil whether the statute is so punitive either in purpose or effect as to negate congress’s intent to deem it civil id citing 538_us_84 u s v coccia 598_f3d_293 6th cir the sixth circuit considers the following factors to determine whether a punitive purpose or effect exists whether the sanction involves an affirmative disability or restraint whether it has historically been regarded as a punishment whether it comes into play only on a finding of scienter whether its operation will promote the traditional aims of punishment-retribution and deterrence whether the behavior to which it applies is already a crime whether an alternative purpose to which it may rationally be connected is assignable for it and whether it appears excessive in relation to the alternative purpose assigned sanders f 3d pincite citing 372_us_144 on ------------------------ the district_court ordered the taxpayer to pay restitution in the amount of dollar_figure------------ for making false statements on an income_tax return for tax periods ------------------------------ which represent ------- violations under sec_7206 all appeal deadlines expired for the taxpayer on ------------------- since the effective date of the feti act is date and the service made its restitution-based assessments on -------------------- sec_6201 is not retroactively applied see 514_us_499 497_us_37 the fact that the restitution-based assessments are based on unpaid -------------- taxes in ------------------------------ does not render sec_6201 retroactive see portley v grossman 100_us_714 holding no constitutional violation in applying an amendment when the defendant committed federal offenses prior to its enactment but violated his parole after the fact additionally sec_6201 is civil and not a criminal statute although the statute is a civil statute it is not punitive because the statutory language does not sanction punish or criminalize behavior sanders f 3d pincite citing cuthall v sundquist 193_f3d_466 6th cir rather the purpose of the statute is to direct the service to assess and collect the amount of restitution already ordered by a federal court in an earlier criminal proceeding see 507_f3d_998 6th cir the service assessed an amount equal to the court-ordered gl-136857-15 restitution for the taxpayer as evenly split among the ------------------------------ tax periods by assessing the amount already ordered by the sentencing court the amount of the restitution-based assessment is not excessive because it is no greater than the amount of restitution ordered by the sentencing court id b the failure to pay penalties relating to the restitution-based assessment are inappropriate and should be abated sec_6651 provides for two failure to pay ftp penalties sec_6651 provides a penalty for the failure to pay the amount shown as tax on any return on or before the date prescribed for payment sec_6651 provides a penalty for failure to pay any amount in respect of any_tax required to be shown on a return which is not so shown within calendar days from the date of notice_and_demand based on the facts of this particular case sec_6651 does not apply --------- tax_liability arises from underreporting -------------- income rather than a failure to pay an amount reported as due and owing on the day the return was filed similarly the conditions that must be met for sec_6651 to apply are not present in this case sec_6651 applies if a taxpayer files a tax_return which omits or underreports the correct_tax and the taxpayer further fails to pay that correct_tax after notice_and_demand has been issued the amount of the correct_tax and the extent to which ------- underreported the ------------- tax_liability were not facts determined in the criminal case and were not material facts with respect to --------- sentencing none of these facts are found in either the criminal case’s opinion or the restitution order these facts in addition to the issuance of notice_and_demand must be determined at least by the service before this penalty can be applied the amount of tax reported on a return is immaterial in making a restitution-based assessment because the only prerequisites for a restitution-based assessment are effectively whether a federal court ordered restitution for failure to pay a tax and the amount of that restitution see sec_6201 alternatively the amount of the restitution could conceivably include the ftp penalty if the restitution order or an underlying court document specifically included it or if the defendant agreed to it in a plea agreement see u s c a describing how the court determines restitution ordered under u s c although ------- was convicted of falsifying ------------- tax returns he did not enter into a plea agreement which included any discussion of penalties and his restitution order did not show an amount of restitution attributed to penalties thus neither the sec_6651 or the a penalty applies based on the restitution-based assessment although these penalties could conceivably be imposed following a civil tax examination of the tax periods at issue as discussed in prior advice interest under sec_6601 will accrue on a restitution-based assessment as it would on any other title_26 assessment accordingly underpayment interest generally will accrue from the last date prescribed for payment as determined under sec_6601 of the liability that is the subject of the restitution order to the date of payment see also cc notice_2011_18 q a
